Moran, P. J. This writ of error was brought to review the action of the court in entering a judgment by confession. From a supplemental record which has been filed, it appears that, on motion of plaintiff in error, the court has granted him leave -to plead, the judgment entered to stand as security till the merits are tried. It thus appears that material issues in the case stand open for adjustment in a future trial, and that the controversy between the parties is not finally determined. A final judgment is one that puts an end to the action so that nothing remains to be done but to execute the judgment. The record discloses that no final judgment had been entered in this case. There is no jurisdiction, therefore, in this court to review the record at this stage in the case, and the writ of error must be dismissed. Writ of error dismissed.